                        4:19-cv-04043-SLD-JEH # 1            Page 1 of 28
                                                                                                        E-FILED
                                                                       Saturday, 02 March, 2019 09:13:30 AM
                                                                               Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              ROCK ISLAND DIVISION

 JEFFREY W. DODSON, individually and on behalf )
 of all others similarly situated,             )               Case No.
                                               )
            Plaintiffs,                        )
                                               )               JURY TRIAL DEMANDED
   v.                                          )
                                               )
 NISSAN NORTH AMERICA, INC.,                   )
                                               )
            Defendant.                         )

                                 CLASS ACTION COMPLAINT

       Now comes the Plaintiff, JEFFREY W. DODSON (“Plaintiff”), individually and on behalf

of all others similarly situated, by and through his attorneys, and for his Class Action Complaint

against the Defendant, NISSAN NORTH AMERICA, INC. (“Nissan” or “Defendant”), Plaintiff

alleges and states as follows:

                                         INTRODUCTION

       1.      Plaintiff brings this class action lawsuit seeking damages and equitable relief on

his own behalf and on behalf of all other Class members who purchased or leased a model year

2015 Nissan Altima (collectively referred to as the “2015 Altimas”).

       2.      The 2015 Altimas suffer from a dangerous defect. Specifically, the occupant

classification system (“OCS”) software in the 2015 Altimas, as well as other models and years of

Nissan vehicles, may incorrectly classify the front passenger seat as empty when it is occupied by

an adult passenger, or classify the adult passenger as a child. In both instances, this issue may

cause the passenger airbag not to deploy as designed in a crash, increasing the risk of injury to the

front passenger seat occupant.

       3.      For several years, Nissan has been aware of numerous customer complaints,
                          4:19-cv-04043-SLD-JEH # 1          Page 2 of 28




warranty claims and other data that demonstrated that the OCS’s in the 2015 Altimas, as well as

other models and years of Nissan vehicles, were defective. Nissan knew the OCS’s in these

vehicles did not function properly and needed to be redesigned, reprogrammed, and/or replaced.

Nissan initially failed to disclose this serious safety flaw and continued selling and servicing 2015

Altimas and other vehicles that posed a risk of injury to occupants riding in the front passenger

seat of those vehicles.

       4.      In March 2014, Nissan admitted that the OCS software suffered from a dangerous

defect and issued a recall campaign (the “2014 Recall”) to reprogram the OCS ECU in affected

vehicles manufactured prior to March 2014.

       5.      The 2014 Recall, however, still did not fix the OCS defect in the Recalled Vehicles.

Numerous vehicles that were included in the 2014 Recall and received the recall campaign

“repair” continued to experience the exact same defect in the OCS.

       6.      After over two years of additional customer complaints, “dialogue” and meetings

between Nissan and the National Highway Traffic Safety Administration (“NHTSA”), at least

three incidents where a Nissan OCS system “may not have performed as designed in a crash,”

investigation, etc., Nissan issued a safety recall in April 2016 (the “2016 recall”). See amended

Defect Information Report, attached hereto as Exhibit 1.

       7.      The 2016 recall included the 2015 Altimas, along with numerous other years and

models of Nissan vehicles, as reflected in Exhibit 1. Nissan’s reporting to NHTSA indicated that

one hundred percent (100%) of the affected years and models of Nissan vehicles contained the

OCS defects, including but not limited to the 2015 Altimas.

       8.      Plaintiff and other 2015 Altima owners have continued to experience the OCS

defects, despite the 2016 recall repairs having been performed on their vehicles, including

reprogramming of the vehicles’ Air Bag Control Units and OCS Electronic Control Units. To make

                                                  2
                            4:19-cv-04043-SLD-JEH # 1              Page 3 of 28




matters worse, Plaintiff has been denied further repairs to remedy this problem.

          9.       At all relevant times, Nissan marketed and advertised the 2015 Altimas as being

safe and reliable. For example, according to the 2015 Altima digital brochure, the “Nissan

Advanced Air Bag System with dual-stage supplemental front air bags with seat belt and occupant-

classification sensors” “help[s] protect passengers” “[w]hen a collision is unavoidable”.1

          10.      Nissan’s failure to fully and timely disclose the extent of the defect in the OCS

systems in the 2015 Altimas, in light of the effect on the safety and value of these vehicles to

consumers, and Nissan’s failure to adequately repair the defect in all of the 2015 Altimas,

constitute violations of the Illinois Consumer Fraud and Deceptive Business Practices Act, 815

ILCS 505/1, et seq.

          11.      Plaintiff and the Class have been directly damaged by Nissan’s false promises,

misrepresentations, concealments, suppressions and omissions of material facts, by being misled

into purchasing, owning, leasing, and maintaining vehicles with safety and operational qualities

and characteristics that were not as advertised and warranted by Nissan and its agents.

          12.      Had Plaintiff and the other Class members known about the OCS defect at the time

of their purchase or lease of the 2015 Altimas, they would not have purchased or leased said

vehicles, or they would have only agreed to pay a substantially lower price for their vehicles.

                                     JURISDICTION AND VENUE

          13.      This Court has jurisdiction over this action under 28 U.S.C. § 1332 and 15 U.S.C.

§ 2310(d), as the aggregate amount in controversy exceeds $5,000,000, there are over 100 total

class members, and Plaintiff and other Class members are citizens of a different state than

Defendant. This Court also has supplemental jurisdiction over state law claims pursuant to 28



1
    See https://cdn.dealereprocess.net/cdn/brochures/nissan/2015-altima.pdf (at p. 11).

                                                       3
                        4:19-cv-04043-SLD-JEH # 1             Page 4 of 28




U.S.C. § 1367(a).

       14.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to Plaintiff’s claims occurred in this District and Nissan regularly

conducts business throughout this District.

                                              PARTIES

       15.     Plaintiff is a resident of Knoxville, Knox County, Illinois. Plaintiff purchased a

2015 Nissan Altima from Uftring Nissan, Inc., an authorized Nissan dealer located in Peoria,

Illinois, in October 2015.

       16.     Defendant is a corporation formed under the laws of the State of California, with

its headquarters located in Franklin, Tennessee. At all times relevant to this action, Nissan

manufactured, sold, and warranted under the Nissan brand name, the 2015 Altima vehicles

throughout the State of Illinois and the entire United States.

                        TOLLING OF STATUTES OF LIMITATION

       17.     Any applicable statute(s) of limitations have been tolled by Nissan’s knowing

and active concealment and denial of the facts alleged herein, because Plaintiff and the other

Class members could not have reasonably discovered the true, latent, defective nature of the

2015 Altimas. Nissan was and remains under a continuing duty to disclose the following to

Plaintiff and the other Class members: the true character, quality, and nature of the 2015 Altimas;

the fact that the OCS defect is based on a poor design, improper programming, and/or

substandard materials; that the OCS defect requires repairs that Nissan cannot adequately

perform; that the OCS defect poses a safety concern; and that the OCS defect diminishes the

resale value of the 2015 Altimas. As a result of this active concealment by Nissan, any and all

statutes of limitations applicable to the allegations herein have been tolled.



                                                  4
                        4:19-cv-04043-SLD-JEH # 1             Page 5 of 28




                               SUBSTANTIVE ALLEGATIONS

                       Air Bags and the Occupant Classification System

       18.     Front air bags for both drivers and passengers are a fundamental safety feature in

modern vehicles. Federal statutes and regulations promulgated by NHTSA have, for over 20 years,

required all passenger cars to have front air bags for drivers and passengers. These laws and

regulations also require the air bags to meet certain crash-safety standards.

       19.     NHTSA’s regulations have further required, for over 12 years, that all passenger

cars have “advanced air bags,” which must have sensors to detect when children and smaller adults

are sitting in the front passenger seat and either deactivate the air bag or deploy the air bag with

less force when appropriate.

       20.     Automotive companies now equip most, if not all, models of vehicles with an

Occupant Classification System (“OCS”) – a system of sensors that detect the detect the presence

of a front-seat passenger, the passenger’s approximate weight, and the passenger’s seating

position. OCS data is used to determine if the airbag should be deployed, and the velocity at which

it should be deployed in a collision. Different airbag deployment velocities are used depending

upon the weight of the front-seat passenger.

       21.     The following is a summary of the manner in which an OCS works. Inside the

vehicle seat there is a pressure sensor, a silicone-filled “bladder,” and an electronic control unit

(“ECU”). When a person sits on the passenger seat, the pressure sensor signals the occupant’s

weight to the ECU. Based on the information, the vehicle’s computer turns the passenger air bag

on or off, and/or adjusts the velocity at which it would be deployed. The air bags can deploy at full

speed, partial speed, or not at all. The OCS also reads the passenger’s seating position and

determines if he or she is wearing a seat belt. It also has a seat belt tension sensor that allows the



                                                  5
                        4:19-cv-04043-SLD-JEH # 1             Page 6 of 28




OCS to interpret the tension created when a child seat is fitted into the passenger seat. A light or

signal on the vehicle’s instrument panel tells the driver whether the passenger air bag is on or off.

               Nissan’s Promotion of the OCS as an Important Safety Feature

       22.     Nissan marketed and advertised (and continues to market and advertise) its

vehicles, including the 2015 Altimas, as safe and reliable.

       23.     For example, Nissan’s website lists the standard “Nissan Advanced Air Bag System

with dual-stage supplemental front air bags with seat-belt and occupant-classification sensors” as

a reason why consumers should purchase a 2015 Altima.2

       24.     The web pages for other Nissan vehicles promote similar safety features of the other

Nissan models affected by the 2016 recall. The same information is routinely given to customers

at Nissan dealerships in brochures and is readily available on the internet to any interested car

buyer in the form of digital brochures.

       25.     Nissan’s representations described above in its brochures, on its website, and in

other advertising for the 2015 Altimas are false and misleading. The OCS system in the 2015

Altimas and other models covered by the 2016 recall is defective and does not function as

represented. As a result of the defect, the 2015 Altimas, as well as other models and years of Nissan

vehicles, may incorrectly classify the front passenger seat as empty when it is occupied by an adult

passenger, or classify the adult passenger as a child. In both instances, this issue may cause the

passenger airbag not to deploy as designed in a crash, increasing the risk of injury to the front

passenger seat occupant. As such, the defective OCS does not “help protect passengers,” as

represented in the 2015 Altima brochure. To date, Nissan has not provided Plaintiff, the Class

members, and owners of other Nissan vehicles covered by the 2016 recall with an adequate repair


2
  See 2015 Altima specifications https://www.nissanusa.com/vehicles/altima-archive/2015/versions-
specs.html (as listed on October 23, 2018).

                                                 6
                            4:19-cv-04043-SLD-JEH # 1         Page 7 of 28




or replacement to fix the OCS defect.

                                         The 2014 Recall

       26.     In March 2014, Nissan launched a safety recall campaign to reprogram the OCS

ECU in several different models of 2013 and 2014 Nissan vehicles manufactured prior to March

2014. See Exhibit 1 at p. 4.

       27.     Nissan describes the defect as follows:

                   In the subject vehicles, a small number of rare passenger
                   ingress scenarios and unusual seating postures immediately
                   upon entering the vehicle, can cause the Occupant
                   Classification System (OCS) to initially classify an adult
                   passenger as a child or classify an occupied seat as an “empty
                   seat.” In both of such rare instances, the passenger airbag will
                   be suppressed. If the vehicle begins driving while this
                   condition is present, the current OCS logic will lock this
                   classification until the vehicle comes to a stop and remains
                   stationary for 12-13 seconds.

                   In the case of a child classification, the current logic is
                   designed to illuminate the Passenger Airbag Indicator
                   (PABI) light, alerting the customer that the air bag is
                   disabled. However, if the initial classification is “empty
                   seat,” the PABI light will not illuminate and there is no
                   indication to the seat occupant that the air bag is suppressed.
                   In both instances, this issue may cause the passenger airbag
                   not to deploy as designed in a crash, increasing the risk of
                   injury to the front passenger seat occupant.

                   Nissan will also address a supply chain error which led to a
                   small number of incorrect OCS control unit service parts
                   being installed on certain Nissan Pathfinder vehicles during
                   service. If this occurred, incompatibility may cause the OCS
                   not to perform as designed and the passenger airbag not to
                   deploy as designed in a crash, increasing the risk of injury to
                   the front passenger seat occupant.

See Exhibit 1, at p. 3-4.

       28.     Nissan’s use of the words “rare” and “unusual” in this context are undefined,

leaving one to wonder what number constitutes “rare” in a recall affecting “[a]pproximately


                                                  7
                            4:19-cv-04043-SLD-JEH # 1         Page 8 of 28




3,296,947 vehicles.” However, the “Percentage of Vehicles Estimated to Actually Contain the

Defect” was admitted by Nissan to be one hundred percent (100%), including all 2015 Altimas.

See Exhibit 1, at p. 2-3.

       29.     In short, the 2014 recall stems from a defect in the OCS software. The software

installed in the Nissan Vehicles’ OCS may incorrectly determine that the passenger seat is empty

when it is, in fact, occupied. When that happens, the front passenger seat air bags would fail to

deploy in an accident, increasing the possibility of injury or death to the front seat passenger.

                       The 2014 Recall Did Not Remedy the OCS Defect

       30.     Despite the 2014 recall, Nissan noted an elevated warranty claims rate in relation

to the OCS system in its vehicles, indicating that the OCS defect persisted in many, if not all, of

the affected models of Nissan vehicles. See Exhibit 1, at p. 4.

       31.     Despite the fact that Nissan had been aware of the OCS defect for a significant

period of time, the 2014 recall did not properly fix the defect in many, if not all, of the affected

models of Nissan vehicles.

       32.     Despite many Nissan vehicle owners going through the time-consuming process of

bringing their vehicles to a Nissan dealer for service to fix the OCS defect, the defect remained,

indicating that those procedures were insufficient to repair the OCS defect.

       33.     On March 18, 2015, NHTSA’S Office of Defects Investigation (“ODI”) reported

that it had received 124 complaints alleging problems with the OCS in Nissan vehicles despite the

2014 recall repairs having been performed on those vehicles. NHTSA also reported that

“[a]ccording to Nissan, the OCS may not properly classify adult front passenger occupants and

deactivate, or turn off, the passenger’s frontal air bag for an adult occupant.” NHTSA opened a

Recall Query to investigate the effectiveness of the recall remedy. See ODI Resume RQ 15-001,



                                                  8
                        4:19-cv-04043-SLD-JEH # 1           Page 9 of 28




attached hereto as Exhibit 2.

                                         The 2016 Recall

          34.   In late December 2015 to January 2016, Nissan became aware of three incidents

where the OCS system “may not” have performed as designed in a crash.

          35.   These incidents, along with the continued complaints from Nissan owners, led to

another Nissan OCS recall beginning in April 2016 (the “2016 recall”).

          36.   During or about April 2016, Nissan began sending the Interim Owner Notification

for NHTSA Recall 16V-244 (“ION”) to owners of 2015 Altimas, as well as owners of many other

years and models of Nissan vehicles, as set forth directly below. See ION, attached hereto as

Exhibit 3.

          37.   In total, Nissan believed approximately 3,296,947 vehicles were subject to the 2016

recall.

                a.     2013, 2014, 2015, and 2016 Nissan Altima;

                b.     2013, 2014, 2015, and 2016 Nissan LEAF;

                c.     2016 and 2017 Nissan Maxima;

                d.     2015 and 2016 Nissan Murano;

                e.     2015 and 2016 Nissan Murano Hybrid;

                f.     2013, 2014, 2015, and 2016 Nissan NV 200;

                g.     2014, 2015, and 2016 Nissan Taxi;

                h.     2013, 2014, 2015, and 2016 Nissan Pathfinder;

                i.     2014 and 2015 Nissan Pathfinder Hybrid;

                j.     2014, 2015, 2016, and 2017 Nissan Rogue;

                k.     2013, 2014, 2015, and 2016 Nissan Sentra;



                                                 9
                         4:19-cv-04043-SLD-JEH # 1           Page 10 of 28




                 l.      2014, 2015, 2016, and 2017 Infiniti Q50;

                 m.      2014, 2015, and 2016 Infiniti Q50 Hybrid;

                 n.      2013 Infiniti JX35;

                 o.      2014, 2015, and 2016 Infiniti QX60;

                 p.      2014, 2015, and 2016 Infiniti QX60 Hybrid; and

                 q.      2015 and 2016 Chevrolet City Express.

See Exhibit 1, p. 3-4.

       38.       The ION advised Nissan owners, including, but not limited to, owners of 2015

Altimas, that the reason for the 2016 recall was as follows:

                 The Occupant Classification System (OCS) is designed to classify
                 the size and weight of the front seat passenger and, under certain
                 conditions, automatically turn OFF the passenger air bag. The OCS
                 system is designed to only deploy the front passenger airbag when
                 the front passenger seat is occupied by an adult. In the affected
                 vehicles, the OCS software may incorrectly classify the passenger
                 seat as empty when it is occupied by an adult. If the OCS does not
                 detect an adult occupant in the passenger seat, the passenger airbag
                 would be deactivated. Failure of the passenger airbag to deploy
                 during a crash (where deployment is warranted) could increase the
                 risk of injury to the passenger.

See Exhibit 3.

       39.       Despite the fact that Nissan admitted to its customers that their vehicles contained

a dangerous defect that could cause serious injury or death to a passenger, Nissan did not have

parts available to provide repairs to the affected vehicles at that time. See Exhibit 3.

                            Plaintiff’s 2015 Altima and Defective OCS

       40.       On or about October 10, 2015, Plaintiff purchased and took delivery of a 2015

Nissan Altima from Uftring Nissan (“Uftring”) in Peoria, Illinois, Vehicle Identification Number

1N4AL3AP1FN906815.



                                                  10
                          4:19-cv-04043-SLD-JEH # 1            Page 11 of 28




          41.     In consideration for Plaintiff’s purchase of his 2015 Altima, Nissan issued and

supplied to Plaintiff several written warranties, including, but not limited to, a three (3) year or

thirty-six thousand (36,000) mile “bumper-to-bumper” warranty and a five (5) year or sixty

thousand (60,000) mile powertrain warranty. The 2015 Altima was transferred to Plaintiff during

the duration of said warranties and Plaintiff is entitled by the terms of said warranties to enforce

the warranties.

          42.     Plaintiff chose the 2015 Altima, in part, because he wanted a safely designed and

manufactured vehicle. Plaintiff saw advertisements for Nissan vehicles on television and the

internet, including but not limited to the Nissan website, before he purchased his Altima. Before

he purchased the 2015 Altima, he recalls that safety and quality were consistent themes across the

advertisements he saw. These representations about safety and quality influenced Plaintiff’s

decision to purchase the 2015 Altima.

          43.     Unknown to Plaintiff at the time he purchased the 2015 Altima, but known to

Nissan, his 2015 Altima was equipped with a defective OCS, which can result in the front

passenger air bag being deactivated despite the fact that someone is seated in the front passenger

seat. Nissan omitted this critical information from Plaintiff before he purchased the vehicle, despite

Nissan’s knowledge of the defect. As a result, Plaintiff purchased his 2015 Altima with the

incorrect understanding that it would be a safe and reliable vehicle. Had Nissan disclosed the OCS

defect, Plaintiff would not have purchased the 2015 Altima or he would have paid less than he did

for it.

          44.     Plaintiff could not reasonably have discovered the OCS defect prior to his

acceptance of the 2015 Altima.

          45.     During or about July of 2016, Plaintiff received an Owner Notification letter for the



                                                   11
                         4:19-cv-04043-SLD-JEH # 1            Page 12 of 28




2016 recall. A copy of said Owner Notification letter is attached hereto as Exhibit 4. Said letter

advised Plaintiff to “contact your Nissan dealers as soon as possible to arrange an

appointment to have your vehicle reprogrammed.” (emphasis in original)

        46.      On or about August 5, 2016, Plaintiff took his 2015 Altima to Uftring for the OCS

recall repair.

        47.      Shortly after receiving his 2015 Altima back from Uftring, Plaintiff noticed that the

OCS notification light on the vehicle’s dash remained on.

        48.      Plaintiff contacted Uftring regarding this issue and spoke with an individual who

represented himself as the dealership’s service manager. Uftring’s service manager advised

Plaintiff that since the reprogramming of the OCS in his 2015 Altima, it was normal for the OCS

notification light to remain on. When Plaintiff advised Uftring’s service manager that this was not

acceptable, he was told there was nothing more that could be done for him.

        49.      On or about August 16, 2016, Plaintiff called Nissan’s national customer service at

800-647-7261. Plaintiff spoke with an individual who identified herself as Brie. Plaintiff explained

to Brie that despite the 2016 recall repair having been performed on his 2015 Altima, the OCS

notification light on his vehicle’s dash remained on. Brie told Plaintiff that she would assign his

complaint to a customer service representative, who would contact him within 24 hours. Brie also

gave Plaintiff a case number of 23669357.

        50.      The following day, on or about August 17, 2016, Plaintiff received a voicemail

message from a woman who identified herself as Deantra from Nissan. Deantra asked Plaintiff to

call her back at 615-725-7545.

        51.      The following day, on or about August 18, 2016, Plaintiff called Deantra back and

spoke with her. Deantra advised Plaintiff that since the reprogramming of the OCS in his 2015



                                                  12
                        4:19-cv-04043-SLD-JEH # 1             Page 13 of 28




Altima, it was normal for the OCS notification light to remain on. Plaintiff stated to Deantra that

this was unacceptable, as he would have no way to know whether the vehicle was operating

properly and it was distracting to him when driving in the dark. Deantra told Plaintiff there was

nothing else that could be done for him and if the OCS notification light was distracting, he should

place a piece of tape over it. Plaintiff asked Deantra if he could speak to a supervisor. Deantra

replied that she was the one handling his case and refused to let him speak with anyone else.

Deantra reiterated to Plaintiff that there was nothing else that could be done for him.

       52.     As of the filing of this Complaint, the OCS notification light in Plaintiff’s 2015

Altima continues to turn on and off without warning, often remaining on for an extended period

of time before turning off temporarily, until it illuminates again.

                     The 2016 Recall Still Did Not Remedy the OCS Defect

       53.     Other owners have also experienced defects with their 2015 Altimas’ OCS systems,

similar to the experiences of Plaintiff as alleged herein

       54.     For example, one 2015 Altima owner reported the following to NHTSA on or about

August 21, 2018: 3

               THE FRONT PASSENGER SIDE AIRBAG INDICATOR LIGHT
               CAME ON INDICATING THAT THE FRONT PASSENGER
               AIRBAG WAS OFF. MY WIFE WAS SITTING IN THE FRONT
               PASSENGER SIDE SEAT AT THE TIME. SHE HAD HER SEAT
               BELT ON. I WAS DRIVING DOWN THE ROAD AT 70 MPH ON
               A HIGHWAY AT THE TIME. I HAVE THIS ON VIDEO THAT
               SHOWS THAT THIS LASTED FOR APPROXIMATELY 12
               MINUTES BEFORE THE LIGHT WENT OFF AND THE
               AIRBAG SYSTEM INDICATED THAT THE AIRBAG WOULD
               DEPLOY IN THE EVENT OF AN EMERGENCY. THIS IS 12
               MINUTES WHERE MY WIFE WAS NOT PROTECTED BY AN

3
   All consumer complaints to NHTSA quoted herein can be found on NHTSA’s website at
https://www.nhtsa.gov/vehicle/2015/NISSAN/ALTIMA/4%252520DR/FWD#complaints381 (date last
visited February 28, 2019). Grammatical errors have not been corrected. The complaints are reproduced as
they read on NHTSA’s website. These are some examples of many similar complaints made to NHTSA
and not an exhaustive list.

                                                  13
                     4:19-cv-04043-SLD-JEH # 1       Page 14 of 28




              AIRBAG SYSTEM. THE VIDEO THAT I HAVE IS FROM AND
              IPHONE AND IS NOT IN A SUPPORTED FILE FORMAT FOR
              UPLOADING. I WOULD BE HAPPY TO SEND IT TO YOU
              ANOTHER WAY. I CONTACTED THE NHTSA ABOUT 8
              MONTHS AGO ABOUT THIS ISSUE AND HAVE NOT HEARD
              ANYTHING. I CONTACTED NISAN AT THE SAME TIME
              AND THEY INDICATED THAT WITHOUT ANY ERROR
              CODES, THERE IS NO PROOF THAT THIS IS AN ISSUE OR IS
              REALLY HAPPENING. I HAVE DOCUMENTED VIDEO
              EVIDENCE THAT THIS IN FACT DID OCCUR. THIS IS A
              SAFETY ISSUE IN WHICH NO ONE SEAMS TO CARE
              ABOUT. YOU WOULD THINK THAT WITH ALL OF THE
              RECENT TROUBLES WITH AIRBAGS, SOMEONE WOULD
              TAKE SOME INTEREST IN LOOKING INTO THE ROOT
              CAUSE OF THE ISSUE. I AM ASKING THE NHTSA TO
              PLEASE ASSIST ME IN GETTING THIS SAFETY ISSUE
              RESOLVED. I CONTACTED NISAN AGAIN AND THEY
              HAVE NOT RETURNED MY CALL.

       55.    Another 2015 Altima owner reported the following to NHTSA on or about

February 27, 2018:

              2015 NISSAN ALTIMA. CONSUMER WRITES IN REGARDS
              TO CONTINUING PROBLEM WITH AIRBAG WARNING
              LIGHT. *LD

              THE CONSUMER STATED AFTER THE AIRBAG WAS
              REPAIRED, THE PASSENGER SEAT AIRBAG WARNING
              LIGHT ILLUMINATED. *JS

       56.    Another 2015 Altima owner reported the following to NHTSA on or about April

21, 2017:

              FRONT PASSENGER SEAT AIRBAG OCCUPANT SENSOR -
              PREVIOUSLY HAD DEALER REPROGRAM SENSOR AS THE
              AIR BAG OFF LIGHT WOULD ILLUMINATE EVEN WHEN A
              PASSENGER WAS PRESENT. THIS SITUATION STILL
              SPORADICALLY OCCURS. HAVE VEHICLE AT NISSAN
              DEALER TO RE-PROGRAM AGAIN. THIS WILL MAKE THE
              2ND ATTEMPT TO CORRECT THIS SAFETY PROBLEM.
              WAS INFORMED THAT THEY DON'T HAVE A TEST
              REQUIREMENT      TO   PERFORM     AFTER    THE
              RECALIBRATION. WILL ATTEMPT TO CAPTURE NEXT
              OCCURRENCE BY PHOTO.


                                           14
                     4:19-cv-04043-SLD-JEH # 1        Page 15 of 28




       57.    Another 2015 Altima owner reported the following to NHTSA on or about

February 21, 2017:

              AIR BAG LIGHT COMES ON PASSENGER SIDE SEAT
              INDICATING AIR BAG OFF,WITH PASSENGER SITTING IN
              SEAT(PASSENGER WEIGHS OVER 115 #. I HAVE BROUGHT
              CAR IN FOR SEAT AND AIR BAG RECALL! BROUGHT IN 2
              MORE TIMES FOR SAME PROBLEM. STILL SAME
              PROBLEMS. CONTACTED NISSAN CORP AND TOLD
              PROBLEM. AS TOLD BY NISSAN REP THAT THEY SPOKE
              WITH DEALERSHIP THAT ALL WAS DONE TO CORRECT
              PROBLEM AND KNOWN OF ANYTHING THAT THEY
              COULD DO FOR PROBLEM. THE PROBLEM DOES THIS
              ERRATICALLY WHEN CAR IS IN MOTION OR
              STATIONARY. I M AM AFRAID TO USE AUTO WITH PASS
              IN SEAT NOT KNOWING IF AIR BAG WOULD WORK IN
              CASE OF A ACCIDENT.

       58.    Another 2015 Altima owner reported the following to NHTSA on or about January

23, 2017:

              NIISSAN HAS TRIED TO REPAIR THE PASSENGER SIDE
              AIRBAG FOUR(4) TIMES. INTERMITTENTLY TURNS OFF
              WITH PASSENGER IN FRONT PASSENGER SEAT. THEY
              HAVE TRIED EVERYTHING, BUT WILL NOT TAKE CAR
              BACK. THIS WAS A RECALL ALREADY ISSUED. TO MAKE
              MATTERS WORSE MY RENTAL CAR IS A 2017 NISSAN
              ALTIMA & IT DOES THE SAME THING. THIS HAPPENS
              WHEN CAR IS IN MOTION OR PARKED & RUNNING. THIS
              IS A PROBLEM SINCE JUNE 2016. ALL VIDEOES ARE TOO
              LONG TO ADD.

       59.    Another 2015 Altima owner reported the following to NHTSA on or about

December 30, 2016:

              MY 2015 ALTIMA AIRBAG LIGHTS WERE ON, I BROUGHT
              THE CAR IN FOR SERVICING ON DECEMBER 23RD TO
              COVER THE RECALL.

              ON THE 29TH WITH WIFE IN CAR AIRBAG LIGHT CAME
              BACK ON DASHBOARD.



                                            15
                     4:19-cv-04043-SLD-JEH # 1       Page 16 of 28




             SENSOR DOES NOT WORK PROPERLY IN SEAT. WIFE
             WEIGHS OVER 120 POUNDS.

             I LOOKED ONLINE AND FOUND MANY OTHER PEOPLE
             HAVE THE SAME ISSUE WITH THE RECALL, THEIR CAR
             NEVER RECEIVES THE UPDATE AND CUSTOMERS HAVE
             TO GO BACK IN REPEATEDLY AND THE PROBLEM IS
             NEVER RESOLVED.

             SO AIRBAGS WON'T DEPLOY NOW WHEN MY WIFE IS A
             PASSENGER.

             NISSAN IS NOT REPLACING EVERYTHING THEY COULD
             TO FIX THE PROBLEM.

             FOR SOME THE REPROGRAMMING WORKS.

             FOR OTHERS THEY NEED COMPLETE REPLACEMENT OF
             ELECTRONICS.

             MY CAR IS GOING BACK IN FOR WHAT THEY CALL
             "SERVICING" AS THE RECALL WAS ALREADY
             PREFORMED ON THE VEHICLE.

       60.   Another 2015 Altima owner reported the following to NHTSA on or about

December 15, 2016:

             TL* THE CONTACT OWNS A 2015 NISSAN ALTIMA. WHILE
             DRIVING 35 MPH, THE AIR BAG WARNING INDICATOR
             ILLUMINATED WHILE THE PASSENGER SEAT WAS
             OCCUPIED. THE VEHICLE WAS SERVICED PER NHTSA
             CAMPAIGN NUMBER: 16V244000 (AIR BAGS), BUT THE
             REMEDY FAILED TO REPAIR THE VEHICLE. THE VEHICLE
             WAS TAKEN TO THE DEALER, BUT THE FAILURE COULD
             NOT BE DUPLICATED. THE MANUFACTURER WAS
             NOTIFIED. THE FAILURE MILEAGE WAS 51,000. THE VIN
             WAS NOT AVAILABLE.

       61.   Another 2015 Altima owner reported the following to NHTSA on or about October

28, 2016:

             AIRBAG LIGHT STILL ON AFTER RECALL. FOUND AIRBAG
             CONTROL UNIT CODE STORED ABNORMAL VOLTAGE
             AFTER AIRBAG REPROGRAM WAS PERFORMED.


                                           16
                    4:19-cv-04043-SLD-JEH # 1        Page 17 of 28




             REPLACED AIRBAG CONTROL UNIT AND TESTED
             SYSTEM AIRBAG LIGHT NO LONGER ON.. PER DEALER
             9/2/16. 10/27/16 I TOOK BACK TO DEALER AIRBAG LIGHT
             STILL NOT COMING OFF WITH ADULT PASSENGER MOST
             OF THE TIME . SOMETIMES IT WOULD WORK OTHER
             TIMES LIGHT TELLING AIRBAG WAS OFF WOULD NOT
             WORK. IT'S BACK AT DEALER AND ONLY HAS 10,000
             MILES. I'M REALLY CONCERN FOR THE SAFETY OF MY
             FAMILY.

       62.   Another 2015 Altima owner reported the following to NHTSA on or about October

14, 2016:

             RECALLED DUE TO THE AIR BAG LIGHT NOT WORKING
             PROPERLY. WENT INTO DEALER AND WAS FIXED. 3
             TIMES SINCE THEN THE SAME THING HAS HAPPENED.
             DEALER FEELS IT'S NOT A PROBLEM!

       63.   Another 2015 Altima owner reported the following to NHTSA on or about August

23, 2016:

             PASSENGER AIR BAG TURNED OFF A FEW TIMES SINCE
             NEW. TOOK IN TO DEALER FOR RECALL TO REPROGRAM.
             WAS TOLD LIGHT WOULD BE ON UNTIL AN ADULT SAT
             IN THE SEAT. SEVERAL ADULTS HAVE SAT IN SEAT WITH
             ADEQUATE WEIGHT TO SENSE PRESENCE. AIR BAG IS
             STILL OFF AND HAS BEEN OFF SINCE REPROGRAMMED.
             DEALER SHOULD HAVE HAD PERSON SIT IN SEAT TO
             VERIFY OPERATION PRIOR TO RELEASING AN UNSAFE
             VEHICLE TO CUSTOMER. HAVE NOT RETURNED TO THE
             DEALER.

       64.   Another 2015 Altima owner reported the following to NHTSA on or about August

22, 2016:

             HAVING FIXED A RECALL RELATED TO AIRBAG
             SENSORS, THE PASSENGER SIDE AIRBAG LIGHT KEEPS
             GOING OFF (INDICATING THE AIRBAG IS OFF) EVEN
             WHEN OCCUPIED BY A 130 POUND PASSENGER SITTING
             PROPERLY IN THE VEHICLE SEAT (BACK STRAIGHT
             AGAINST SET BACK, KNEES BENT AT EDGE OF SEAT,
             FEET FLAT ON THE FLOOR) WITH SEATBELT ON
             PROPERLY (LAPBELT ACROSS HIPS/LAP AND SHOULDER


                                           17
                    4:19-cv-04043-SLD-JEH # 1        Page 18 of 28




             BELT ACROSS THE SHOULDER) THIS HAPPENS
             REPEATEDLY, THOUGH TO HAD TO SELECT 1 DATE TO
             FILE THIS REPORT.

       65.   Another 2015 Altima owner reported the following to NHTSA on or about August

9, 2016:

             TL* THE CONTACT OWNS A 2015 NISSAN ALTIMA. THE
             CONTACT STATED THAT THE AIR BAG WARNING LIGHT
             ILLUMINATED. THE VEHICLE WAS SERVICED PER NHTSA
             CAMPAIGN NUMBER: 16V244000 (AIR BAGS), BUT THE
             REMEDY FAILED TO REPAIR THE VEHICLE. THE
             CONTACT MENTIONED THAT THE AIR BAG WARNING
             LIGHT REMAINED ILLUMINATED AFTER THE RECALL
             REPAIR. THE MANUFACTURER WAS NOTIFIED. THE
             FAILURE MILEAGE WAS 8,000. UPDATED 10/18/16*LJ

             THE CONSUMER STATED AFTER THE RECALL WAS
             PERFORMED, THE LIGHTED ILLUMINATED AGAIN. THE
             CONSUMER WENT TO ANOTHER DEALER, WHERE THE
             RESET THE LIGHT. UPDATED 10/25/16.*JB

       66.   Another 2015 Altima owner reported the following to NHTSA on or about August

4, 2016:

             I RECEIVED A RECALL NOTICE FOR MY 2015 ALTIMA FOR
             THE OCS MODULE. THIS SHUTS OFF THE FRONT
             PASSENGER AIR BAG IF THE PERSON SITTING IN THE
             SEAT ISN'T HEAVY ENOUGH TO BE AN ADULT. I TOOK IT
             INTO THE DEALER AND THEY REPROGRAMMED IT
             ACCORDING TO THE RECALL DIRECTIONS. TWO DAYS
             LATER I WAS RIDING IN THE FRONT PASSENGER SEAT
             WHILE MY WIFE WAS DRIVING AND NOTICED THE LIGHT
             WAS ON THAT TELLS YOU THE FRONT PASSENGER AIR
             BAG IS OFF. I CALLED THE DEALER AND THEY SAID IT
             MIGHT NOT HAVE TAKEN THE WHOLE PROGRAM AND
             THEY WOULD DO IT AGAIN. WHEN I TOOK IT IN THE
             SERVICE PERSON WOULDN'T EVEN LOOK AT IT OTHER
             THAN TO SIT IN THE PASSENGER SEAT AND TELL ME IT
             WAS FINE BECAUSE THE LIGHT DIDN'T COME ON. IN THE
             YEAR I OWNED IT THE LIGHT ONLY CAME ON TWICE
             WITH AN ADULT IN THE PASSENGER SEAT BEFORE THE
             RECALL. THE SERVICE PERSON EVEN TRIED TO TELL ME
             THE AIR BAGS WILL WORK WITH THE LIGHT ON SAYING


                                          18
                        4:19-cv-04043-SLD-JEH # 1           Page 19 of 28




               THEY ARE OFF. THAT'S NOT WHAT THE PAPERWORK
               SAYS THAT THE SAME DEALERSHIP GAVE ME WHEN
               THEY DID THE RECALL WORK. SO NOW I'M LEFT WITH A
               CAR THAT SOMEONE IN THE FRONT PASSENGER SEAT
               COULD GET INJURED OR KILLED IF THERE'S AN
               ACCIDENT AND THE AIR BAG IS OFF BECAUSE THE OCS
               MODULE ISN'T READING THEIR WEIGHT RIGHT. I FILED A
               COMPLAINT WITH NISSAN NORTH AMERICA AND THEY
               TOLD ME AFTER CONFERRING WITH THE DEALER THERE
               IS NOTHING THEY CAN DO TO HELP ME. WHAT!!!

       67.     Another 2015 Altima owner reported the following to NHTSA on or about August

1, 2016:

               CAR WAS REPROGRAMMED FOR THE "OCS" FIX. HAVE
               SAME PROBLEM STILL.

       68.     The Owner’s Manuals for 2015 Altimas states, “If the front passenger air bag is

OFF, the passenger air bag status light will be illuminated…”4

       69.     Thus, according to Nissan, the illumination of the OCS notification light (i.e. the

“passenger air bag status light”) indicates that the front passenger air bag will not inflate in the

event of a collision.

       70.     Plaintiff and the other Class members have suffered concrete and particularized

injuries and harm because they paid more for their 2015 Altimas than they should have or would

have paid, had they known about the preexisting OCS defect. A vehicle containing the OCS defect

described herein is worth less than a vehicle free of such a defect. At the time Plaintiff and the

other Class members purchased their vehicles, they paid a price based on the value of such vehicles

free of this dangerous defect. Had Plaintiff and the other Class members known that the 2015

Altimas lacked proper air bag protection for passengers riding in the front seat of the vehicle, they

would not have purchased the 2015 Altimas or they would have paid substantially less for them.


4
 See https://owners.nissanusa.com/content/techpub/ManualsAndGuides/Altima/2015/2015-Altima-
owner-manual.pdf, at p. 1-50.

                                                 19
                        4:19-cv-04043-SLD-JEH # 1            Page 20 of 28




This is underscored by the great deal of attention Nissan gives to safety features, such as the OCS,

in its marketing and advertising materials for the 2015 Altimas and other vehicles.

       71.     During the time between the purchase of their 2015 Altimas and the filing of this

Complaint, Plaintiff and the other Class members have driven vehicles which do not offer safe

and/or reliable protection to passengers riding in the front passenger seat. Plaintiff and other

members of the Class have been deprived of the opportunity and contractual right to drive and/or

ride in a vehicle that has a fully and properly functioning OCS and passenger-side air bags. In

particular, Plaintiff and the other Class members suffered their concrete and particularized injuries

and harm at the moment they purchased their defective 2015 Altimas.

       72.     Owners of 2015 Altimas were informed of the OCS defect when Nissan initiated

the 2016 recall, but Nissan has failed to implement a remedy that properly fixes the defect. 2015

Altima owners have, for periods of months or years, driven vehicles that may not afford the proper

crash protection to their passengers that Plaintiff and the other Class members were led to believe

the 2015 Altimas would provide.

                                    CLASS ALLEGATIONS

       73.     Plaintiff brings this action on behalf of himself and all others similarly situated, as

members of the proposed class defined as follows (the “Class”):

               All individuals or entities who purchased or leased a 2015 Nissan
               Altima in the State of Illinois within four years prior to the filing of
               this Complaint.

       74.     Nissan, its employees and agents are excluded from the Class. Any individuals

claiming damages from personal injuries arising from the OCS defect are also excluded from the

Class. Plaintiff does not know the number of members in the Class, but believe the members

number in the thousands. Thus, this matter should be certified as a Class Action to assist in the



                                                 20
                        4:19-cv-04043-SLD-JEH # 1             Page 21 of 28




expeditious litigation of the matter.

         75.   The Class is so numerous that the individual joinder of all its member is impractical.

While the exact number and identities of the Class members are unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff is informed and believes and

thereon alleges that the Class includes thousands of members. Plaintiff alleges that the Class

members may be ascertained by the records maintained by Nissan and its authorized dealers.

         76.   This suit is properly maintainable as a class action pursuant to Fed. R. Civ. P. 23(a)

because the Class is so numerous that joinder of all its members is impractical and the disposition

of their claims in the Class Action will provide substantial benefits both to the parties and to the

Court.

         77.   There are questions of law and fact common to the Class affecting the parties to be

represented. The questions of law and fact common to the Class predominate over questions which

may affect individual members and include, but are not limited to, the following:

               a.      Whether the defective design issue is common to all 2015 Altimas;

               b.      Whether Nissan concealed and continues to conceal known defects

                       affecting the 2015 Altimas;

               c.      Whether Nissan misrepresented and/or omitted information related to the

                       safety features of the 2015 Altimas;

               d.      Whether Nissan’s misrepresentations and omissions regarding the safety

                       and quality of its 2015 Altimas were likely to deceive a reasonable person;

               e.      Whether a reasonable customer would pay less for a 2015 Altima that had

                       the OCS defect;

               f.      Whether Nissan breached its applicable warranties;



                                                21
                        4:19-cv-04043-SLD-JEH # 1             Page 22 of 28




               g.       Whether, as a result of Nissan’s omissions and misrepresentations related

                        to the OCS defect, Plaintiff and the Class have suffered ascertainable loss

                        of monies, property and/or value;

               h.       Whether, as a result of Nissan’s breaches of its applicable warranties,

                        Plaintiff and the Class have suffered ascertainable loss of monies, property

                        and/or value;

               i.       Whether monetary damages, restitution, equitable, injunctive, and/or other

                        relief is warranted;

               j.       Whether Nissan violated the Illinois Consumer Fraud and Deceptive

                        Business Practices Act, 815 ILCS 505/1, et seq.; and

               k.       Whether Nissan violated the Magnuson-Moss Warranty Act, 15 U.S.C. §

                        2301, et seq.

         78.   As an individual who purchased a 2015 Nissan Altima in the State of Illinois within

four years prior to the filing of this Complaint, Plaintiff is asserting claims that are typical of the

Class.

         79.   Plaintiff has no interests adverse or antagonistic to the interests of the other

members of the Class.

         80.   A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all Class members is

impracticable. Even if every Class member could afford individual litigation, the court system

could not. It would be unduly burdensome to the courts in which individual litigation of numerous

issues would proceed. Individualized litigation would also present the potential for varying,

inconsistent or contradictory judgments and would magnify the delay and expense to all parties,



                                                  22
                         4:19-cv-04043-SLD-JEH # 1          Page 23 of 28




and to the court system, resulting from multiple trials of the same complex factual issues. By

contrast, the conduct of this action as a class action presents fewer management difficulties,

conserves the resources of the parties and of the court system and protects the rights of each Class

member. Class treatment will also permit the adjudication of relatively small claims by many Class

members who could not otherwise afford to seek legal redress for the wrongs complained of herein.

        81.     The prosecution of separate actions by individual Class members would create a

risk of adjudications with respect to them that would, as a practical matter, be dispositive of the

interests of the other Class members not parties to such adjudications or that would substantially

impair or impede the ability of such non-party Class members to protect their interests.

        82.     Nissan has acted or refused to act in respect generally applicable to the Class,

thereby making appropriate final and injunctive relief with regard to the Class as a whole.

        83.     The size and definition of the Class can be identified through Nissan’s records,

Nissan’s agents’ records and/or other third parties’ records.

                                            COUNT I
              Breach of Written Warranty Pursuant to the Magnuson-Moss Warranty Act

        84.     Plaintiff hereby adopts and re-alleges paragraphs 1 through 83 of this Complaint as

if fully set forth herein.

        85.     The Magnuson-Moss Warranty Act, Chapter 15 U.S.C. § 2301, et seq. (“Warranty

Act”) is applicable to Plaintiff in that the 2015 Altima was manufactured and purchased after July

4, 1975, and cost in excess of ten dollars ($10.00).

        86.     Plaintiff purchased the 2015 Altima, a consumer product, during the written

warranty period applicable to the 2015 Altima and was entitled to enforce the written warranties

against Defendant.

        87.     Defendant is a “person” engaged in the business of making consumer products


                                                 23
                         4:19-cv-04043-SLD-JEH # 1              Page 24 of 28




directly available to the public and, in this case, to Plaintiff.

        88.     Plaintiff’s purchase of the 2015 Altima was accompanied by written factory

warranties covering any nonconformities or defects in material or workmanship, including the

OCS defect described herein.

        89.     Defendant’s written warranty was a basis of the bargain of the sale between

Dealership and Plaintiff.

        90.     Plaintiff’s purchase of the 2015 Altima was induced by these written warranties

and Plaintiff relied upon these written warranties to his detriment.

        91.     Plaintiff has fully complied with all of his obligations under the written warranties.

        92.     As a direct and proximate result of Defendant’s failure to comply with its express

written warranties by failing to correct the OCS defect as described herein, Plaintiff has suffered

and will continue to suffer damages and, in accordance with 15 U.S.C. § 2310(d)(1), is entitled to

bring suit for such damages and other legal and equitable relief, including attorneys’ fees incurred

in connection with this action.

                                      COUNT II
       Breach of Implied Warranties Pursuant to the Magnuson-Moss Warranty Act

        93.     Plaintiff hereby adopts and re-alleges paragraphs 1 through 92 of this Complaint as

if fully set forth herein.

        94.     The 2015 Altima purchased by Plaintiff was subject to implied warranties of

merchantability and fitness for a particular purpose, as defined in 15 U.S.C. § 2301(7), running

from Defendant to Plaintiff.

        95.     Defendant appointed Uftring as its agent for purposes of transferring the implied

warranties of merchantability and fitness for a particular purpose to Plaintiff.

        96.     Plaintiff is and was at all relevant times in privity of contract with Defendant.


                                                   24
                           4:19-cv-04043-SLD-JEH # 1         Page 25 of 28




        97.     Defendant is prohibited from disclaiming or modifying any implied warranty when

making a written warranty to a consumer.

        98.     Pursuant to 15 U.S.C. § 2308, Plaintiff’s 2015 Altima was impliedly warranted to

be fit for the ordinary purpose for which it was intended and for the particular purpose for which

it is used by Plaintiff.

        99.     The above-described defects and nonconformities, including the OCS defect,

present in the 2015 Altima render the 2015 Altima unfit for the ordinary purpose for which it was

intended and for the particular purpose for which it is used by Plaintiff.

        100.    As a direct and proximate result of the Defendant’s breach of implied warranties,

Plaintiff has suffered and will continue to suffer various damages.

                                         COUNT III
       Violations of the Illinois Consumer Fraud and Deceptive Business Practices Act

        101.    Plaintiff hereby adopts and re-alleges paragraphs 1 through 100 of this Complaint

as if fully set forth herein.

        102.    Plaintiff is a “person” as defined in 815 ILCS 505/1(c), as he is a natural person.

        103.    Defendant is a “person” as defined in 815 ILCS 505/1(c), as it is a company and a

business entity and/or association.

        104.    815 ILCS 505/2 states:

                Unfair methods of competition and unfair or deceptive acts or
                practices, including but not limited to the use or employment of any
                deception fraud, false pretense, false promise, misrepresentation or
                the concealment, suppression or omission of any material fact, with
                intent that others rely upon the concealment, suppression or
                omission of such material fact, or the use or employment of any
                practice described in Section 2 of the “Uniform Deceptive Trade
                Practices Act”, approved August 5, 1965, in the conduct of any trade
                or commerce are hereby declared unlawful whether any person has
                in fact been misled, deceived or damaged thereby.



                                                 25
                       4:19-cv-04043-SLD-JEH # 1              Page 26 of 28




       105.    Defendant    employed    deception    fraud,    false   pretenses,   false   promises,

misrepresentations, concealment, suppression and/or omission of material facts in various ways in

relation to the sale and attempted repair of 2015 Altimas, the OCS defect, and the 2014 and 2016

Recalls, which include but are not limited to the following:

               a.     Marketing the 2015 Altimas as safe and reliable vehicles;

               b.     Representing that the 2014 and 2016 Recalls would remedy the OCS defect;

               c.     Advising Plaintiff that it was normal for the OCS notification light in his

                      2015 Altima to remain on when an adult was sitting in the passenger seat;

                      and

               d.     Representing that the warranties which accompanied the sale of the 2015

                      Altimas would cover repairs to any defects in such vehicles, including

                      defects in such vehicles’ OCS.

       106.    Defendant intended that Plaintiff rely upon said deception, fraud, false pretenses,

misrepresentations, concealments, suppressions and/or omissions of material facts.

       107.    815 ILCS 505/10a states:

               (a) Any person who suffers actual damage as a result of a violation
               of this Act committed by any other person may bring an action
               against such person. The court, in its discretion may award actual
               economic damages or any other relief which the court deems
               proper...

               (c) [T]he Court may grant injunctive relief where appropriate and
               may award, in addition to the relief provided in this Section,
               reasonable attorney’s fees and costs to the prevailing party.

       108.    In taking the actions and omissions set forth above, and employing the deception,

fraud, false pretenses, misrepresentations, concealments, suppressions and/or omissions of

material facts set forth above, Defendant violated the Illinois Consumer Fraud and Deceptive



                                                26
                       4:19-cv-04043-SLD-JEH # 1           Page 27 of 28




Business Practices Act, including, but not limited to 815 ILCS 505/2.

       109.    By reason thereof, Plaintiff is entitled to a judgment against Defendant, declaring

that Defendant’s conduct violated 815 ILCS 505/2, enjoining Defendant from engaging in similar

conduct in the future, and awarding actual damages, punitive damages, injunctive relief, costs and

attorneys’ fees.

                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for a judgment against Defendants as follows:

               a.     Declaring that this action is properly maintainable as a Class Action,

                      certifying Plaintiff as the Class representatives, and Plaintiff’s counsel as

                      the Class counsel;

               b.     An order requiring Defendants, at their own cost, to notify all members of

                      the Class of the unlawful, unfair, deceptive and unconscionable conduct

                      herein;

               c.     Awarding Plaintiffs and the Class all actual damages suffered;

               d.     Awarding Plaintiffs and the Class punitive damages;

               e.     Awarding Plaintiffs and the Class reasonable attorneys’ fees, litigation

                      costs, and related expenses incurred in this Action;

               f.     Awarding pre-judgment interest and post-judgment interest as allowed by

                      law; and

               g.     Awarding Plaintiff and the Class such other and further relief as this Court

                      may deem just and proper.




                                               27
                        4:19-cv-04043-SLD-JEH # 1            Page 28 of 28




                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues in this action so triable, except for any issues

related to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiffs prevail

on any of their claims in this action.



                                              RESPECTFULLY SUBMITTED,

                                              JEFFREY W. DODSON

                                              By:     /s/ David B. Levin
                                                      Attorney for Plaintiffs
                                                      Illinois Attorney No. 6212141
                                                      Law Offices of Todd M. Friedman, P.C.
                                                      333 Skokie Blvd., Suite 103
                                                      Northbrook, IL 60062
                                                      Phone: (224) 218-0882
                                                      Fax: (866) 633-0228
                                                      dlevin@toddflaw.com




                                                 28
